Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	Applicant has elected Group 1 without traverse in the reply filed on 9/24/2019.  Claims 1-7, 13-25 are currently pending in this application. Claims 1-7 and 13-25 are currently under examination. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-7, 20, 21, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over BONNER (2013/0227960) in view of PARADISE (2011/0012592), ROLLINS (2011/0271792), and FROST (2008/0127774).


BONNER does not teach comprising: a low-to-high lubricant level sensor.
PARADISE teaches comprising: a low-to-high lubricant level sensor (12) and a display (26).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sensor in BONNER such that it is a low to high sensor as in PARADISE to allow for more precise and incremental readings of the oil level. 
BONNER does not teach wherein the non-pressurized gearbox comprises a self-contained lubrication system for a rotorcraft.
ROLLINS teaches wherein the non-pressurized gearbox comprises a self-contained lubrication system for a rotorcraft (Figs. 1-9).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sensor in BONNER as modified such that it has a self-contained lubrication system as in ROLLINS so the transmission is more compact and cost effective.
BONNER does not teach wherein the self contained lubrication system comprising one or more pumps, one or more filters, one or more oil monitoring sensors, and a unique core in a cooler assembly of the rotorcraft, wherein the non-pressurized 
FROST teaches wherein the self-contained lubrication system comprising one or more pumps (112), one or more filters (178), one or more oil monitoring sensors (138), and a unique core in a cooler assembly [0025] of the rotorcraft, wherein the non-pressurized gearbox (104) is configured such that a lubricant pools at a bottom of the non-pressurized gearbox.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the lubrication system in BONNER as modified such that it has the components as in FROST so the transmission oil is filtered for particles, pumped to circulate the lubricant, cool the oil, and so oil flow is managed.

Regarding Claims 2, BONNER as modified teaches wherein the low-to-high lubricant level sensor (PARADISE 12) is configured to send information about the static level of the lubricant to a display (PARADISE 26).

Regarding Claims 3, BONNER as modified teaches wherein the low-to-high lubricant level sensor (PARADISE 12) is configured to send the information electronically.

Regarding Claims 4, BONNER as modified teaches wherein the low-to-high lubricant level sensor (PARADISE 12) is configured to send the information automatically [0008]-[0009], [0013].

Regarding Claims 5, BONNER as modified teaches wherein the low-to-high lubricant level sensor is configured to send the information at a request of an operator.

Regarding Claims 6, BONNER as modified teaches wherein the lubricant is oil [0015].

Regarding Claims 7, BONNER as modified teaches wherein the gearbox (16) is an accessory gearbox [0006].

Regarding Claim 20, BONNER teaches A rotorcraft, comprising: a fuselage; one or more engines (12) coupled to the fuselage; a gearbox (16) coupled to the main rotor gearbox; and a lubricant sensor (40)(42) in the non-pressurized gearbox configured to sense a static level of a lubricant with the gearbox and to display the static level of the lubricant, wherein the lubricant pools at a bottom of the gearbox [0008]. 
BONNER does not teach comprising: a low-to-high lubricant level sensor.
PARADISE teaches comprising: a low-to-high lubricant level sensor (12) and a display (26).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sensor in BONNER such that it is a low to high sensor as in PARADISE to allow for more precise and incremental readings of the oil level. 

ROLLINS teaches wherein the non-pressurized gearbox comprises a self-contained lubrication system; wherein the engines are coupled to a main rotor gearbox (22); a non-pressurized gearbox (26) coupled to the main rotor gearbox.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sensor in BONNER as modified such that it has a self-contained lubrication system as in ROLLINS so the transmission is more compact and cost effective.
BONNER does not teach wherein the self contained lubrication system comprising one or more pumps, one or more filters, one or more oil monitoring sensors, and a unique core in a cooler assembly of the rotorcraft, wherein the non-pressurized gearbox is configured such that a lubricant pools at a bottom of the non-pressurized gearbox.
FROST teaches wherein the self-contained lubrication system comprising one or more pumps (112), one or more filters (178), one or more oil monitoring sensors (138), and a unique core in a cooler assembly [0025] of the rotorcraft, wherein the non-pressurized gearbox (104) is configured such that a lubricant pools at a bottom of the non-pressurized gearbox.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the lubrication system in BONNER as modified such that 

Regarding Claims 21, BONNER as modified teaches wherein the non-pressurized gearbox (16) is an accessory gearbox [0006].

Regarding Claims 25, BONNER as modified does not teach further comprising: a shroud within the non-pressurized gearbox, the shroud configured to contain at least a lower portion of a gear of the non-pressurized gearbox; and a flow-metering orifice through which the lubricant enters and exits the shroud; wherein the lubricant is distributed within the non-pressurized gearbox by splashing the lubricant by physical contact with the gear when the gear rotates.
ROLLINS teaches further comprising: a shroud (36) within the non-pressurized gearbox, the shroud (36) configured to contain at least a lower portion of a gear (34) of the non-pressurized gearbox (26); and a flow-metering orifice through which the lubricant enters and exits the shroud; wherein the lubricant is distributed within the non-pressurized gearbox by splashing the lubricant by physical contact with the gear when the gear rotates [0020][0021].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the lubrication system in BONNER as modified to have the shroud in ROLLINS so there isn’t too much drag in the transmission due to the gear being overly immersed in the gearbox oil.



Claims 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over BONNER (2013/0227960) in view of PARADISE (2011/0012592), ROLLINS (2011/0271792), TAWARDA (2008/0006086), and FROST (2008/0127774).


Regarding Claim 13, BONNER teaches A rotorcraft, comprising: a fuselage; one or more engines (12) coupled to the fuselage; a gearbox (16) coupled to the one or more engines (14); and a lubricant level sensor (40)(42) in a non-pressurized gearbox configured to sense a static level of a lubricant with the gearbox (16) and to display (36) the static level of the lubricant, wherein the lubricant pools at a bottom (38) of the gearbox (16) [0008].
BONNER does not teach and a low-to-high lubricant level sensor
PARADISE teaches comprising: a low-to-high lubricant level sensor (12) and a display (26).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sensor in BONNER such that it is a low to high sensor as in PARADISE to allow for more precise and incremental readings of the oil level. 
BONNER does not teach wherein the non-pressurized gearbox comprises a self-contained lubrication system.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sensor in BONNER as modified such that it has a self-contained lubrication system as in ROLLINS so the transmission is more compact and cost effective.
BONNER does not teach a lubricant level sight gauge to determine if lubricant is present at a bottom of the non-pressurized gearbox prior to starting one or more engines.
TAWARDA teaches a lubricant level sight gauge (20) to determine if lubricant is present at a bottom of the non-pressurized gearbox prior to starting one or more engines.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the transmission in BONNER as modified such that it has a lubricant level sight gauge as in TAWARDA so it can be seen whether the oil level is at the proper level prior to starting.
BONNER does not teach wherein the self contained lubrication system comprising one or more pumps, one or more filters, one or more oil monitoring sensors, and a unique core in a cooler assembly of the rotorcraft, wherein the non-pressurized gearbox is configured such that a lubricant pools at a bottom of the non-pressurized gearbox.
FROST teaches wherein the self-contained lubrication system comprising one or more pumps (112), one or more filters (178), one or more oil monitoring sensors (138), 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the lubrication system in BONNER as modified such that it has the components as in FROST so the transmission oil is filtered for particles, pumped to circulate the lubricant, cool the oil, and so oil flow is managed.

Regarding Claims 14, BONNER as modified teaches wherein the low-to-high lubricant level sensor (PARADISE 12) is configured to send information about the static level of the lubricant to a display (PARADISE 26).

Regarding Claims 15, BONNER as modified teaches wherein the low-to-high lubricant level sensor (PARADISE 12) is configured to send the information electronically.

Regarding Claims 16, BONNER as modified teaches wherein the low-to-high lubricant level sensor (PARADISE 12) is configured to send the information automatically [0008]-[0009], [0013].

Regarding Claims 17, BONNER as modified teaches wherein the low-to-high lubricant level sensor is configured to send the information at a request of an operator.



Regarding Claims 19, BONNER as modified teaches wherein the gearbox (16) is an accessory gearbox [0006].


Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over BONNER (2013/0227960) in view of PARADISE (2011/0012592), ROLLINS (2011/0271792), and FROST (2008/0127774) and further in view of FROST2 (2010/0019505).

Regarding Claims 22, BONNER as modified does not teach wherein the non-pressurized gearbox is a reduction gearbox.
FROST2 teaches wherein the non-pressurized gearbox is a reduction gearbox [0030].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the gearbox in BONNER as modified to have a reduction gearbox as in FROST2 so the gearbox output is appropriate for the generator.


Claims 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over BONNER (2013/0227960) in view of PARADISE (2011/0012592), ROLLINS .

Regarding Claims 23, BONNER as modified does not teach wherein the non-pressurized gearbox is a tail rotor gearbox.
HALDEMAN teaches wherein the non-pressurized gearbox is a tail rotor gearbox (306).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the gearbox in BONNER as modified so it is used as tail rotor gearbox as in HALDEMAN so the gearbox can be used to control the tail rotor.

Regarding Claims 24, BONNER as modified does not teach wherein the non-pressurized gearbox is an intermediate gearbox.
HALDEMAN teaches wherein the non-pressurized gearbox is an intermediate gearbox (306).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the gearbox in BONNER as modified so it is used as tail rotor gearbox as in HALDEMAN so the gearbox can be used to control the tail rotor.

The prior art made of record and not relied upon in the attached form PTO-892 is considered pertinent to applicant's disclosure. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 13-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENRY Y. LIU
Examiner
Art Unit 3654


/HENRY Y LIU/Primary Examiner, Art Unit 3654